


109 HR 5752 IH: To provide for making grants to expand the capacity of

U.S. House of Representatives
2006-07-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5752
		IN THE HOUSE OF REPRESENTATIVES
		
			July 10, 2006
			Mr. Simmons (for
			 himself and Mr. Fitzpatrick of
			 Pennsylvania) introduced the following bill; which was referred to
			 the Committee on Education and the
			 Workforce
		
		A BILL
		To provide for making grants to expand the capacity of
		  the Big Brothers Big Sisters mentoring program for at-risk
		  youth.
	
	
		1.Short titleThis Act may be cited as the
			 Mentoring Matches for Youth Act of 2006.
		2.FindingsCongress finds the following:
			(1)Big Brothers Big
			 Sisters of America, which was founded in 1904 and chartered by Congress in
			 1958, is the oldest and largest mentoring organization in the United
			 States.
			(2)There are over 450
			 Big Brothers Big Sisters of America local agencies providing mentoring programs
			 for at-risk children in over 5,000 communities throughout every State, Guam,
			 and Puerto Rico.
			(3)Over the last decade, Big Brother Big
			 Sisters of America has raised a minimum of 75 percent of its annual operating
			 budget from private sources and is continually working to grow private sources
			 of funding to maintain this ratio of private to Federal funds.
			(4)In 2005, Big
			 Brothers Big Sisters of America provided mentors for over 235,000
			 children.
			(5)Big Brothers Big
			 Sisters of America has a goal to provide mentors for 1 million children per
			 year.
			3.Grant program for
			 expanding Big Brothers Big Sisters mentoring programIn each of fiscal years 2008 through 2012,
			 the Administrator of the Office of Juvenile Justice and Delinquency Prevention
			 (hereinafter in this Act referred to as the Administrator) may
			 make grants to Big Brothers Big Sisters of America to use for expanding the
			 capacity of and carrying out the Big Brothers Big Sisters mentoring programs
			 for at-risk youth.
		4.Biannual
			 Report
			(a)In
			 generalBig Brothers Big Sisters of America shall submit 2
			 reports to the Administrator in each of fiscal years 2008 through 2013. Big
			 Brothers Big Sisters of America shall submit the first report in a fiscal year
			 not later than April 1 of that fiscal year and the second report in a fiscal
			 year not later than September 30 of that fiscal year.
			(b)Required
			 contentEach such report must include the following:
				(1)A detailed statement of the progress made
			 by Big Brothers Big Sisters of America in expanding the capacity of and
			 carrying out mentoring programs for at-risk youth.
				(2)A
			 detailed statement of how the amounts received under this Act have been
			 used.
				(3)A
			 detailed assessment of the effectiveness of the mentoring programs.
				(4)Recommendations
			 for continued grants and the appropriate amounts for such grants.
				5.Authorization of
			 appropriationsThere are
			 authorized to be appropriated to carry out this Act—
			(1)$8,000,000 for
			 each of fiscal years 2008 and 2009;
			(2)$8,500,000 for
			 each of fiscal years 2010 and 2011; and
			(3)$10,000,000 for
			 fiscal year 2012.
			
